                                                         Case 3:20-cv-07453-RS Document 1 Filed 10/23/20 Page 1 of 11



                                                   1   VENABLE LLP
                                                       Angel A. Garganta (163957)
                                                   2   agarganta@venable.com
                                                       Steven E. Swaney (221437)
                                                   3   seswaney@venable.com
                                                       Amit Rana (291912)
                                                   4   arana@venable.com
                                                       Antonia I. Stabile (329559)
                                                   5   astabile@venable.com
                                                       101 California Street, Suite 3800
                                                   6   San Francisco, CA 94111
                                                       Telephone:     415.653.3750
                                                   7   Facsimile:     415.653.3755

                                                   8   MORRISON & FOERSTER, LLP
                                                       Jessica L. Grant (178138)
                                                   9   jgrant@mofo.com
                                                       425 Market Street
                                                  10   San Francisco, CA 94105-2482
                                                       Telephone:      415.268.7000
                                                  11   Facsimile:      415.268.7522

                                                  12   Attorneys for Defendant
                                                       PREMIER NUTRITION COMPANY, LLC
              101 CALIFORNIA STREET, SUITE 3800




                                                  13
                  SAN FRANCISDCOL, CA 94111
VENABLE LLP




                                                  14                               UNITED STATES DISTRICT COURT
                         415-653-3750




                                                  15                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                                  16
                                                       KATHLEEN SONNER,                             Case No.
                                                  17
                                                                             Plaintiff,             [Alameda County Superior Court Case
                                                  18                                                No. RG 20072126]
                                                              v.
                                                  19                                                Assigned to:   Hon.
                                                       PREMIER NUTRITION COMPANY, LLC,              Dept.
                                                  20
                                                                             Defendant.             DEFENDANT PREMIER
                                                  21                                                NUTRITION COMPANY, LLC’S
                                                                                                    NOTICE OF REMOVAL OF ACTION
                                                  22                                                TO FEDERAL COURT

                                                  23                                                CLASS ACTION

                                                  24
                                                                                                    Action Filed: September 1, 2020
                                                  25                                                Removal:      October 23, 2020

                                                  26

                                                  27

                                                  28
                                                           DEFENDANT PREMIER NUTRITION COMPANY, LLC’S NOTICE OF REMOVAL OF ACTION TO
                                                                                        FEDERAL COURT
                                                            Case 3:20-cv-07453-RS Document 1 Filed 10/23/20 Page 2 of 11



                                                   1                  NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT

                                                   2   TO THE CLERK OF THE ABOVE-ENTITLED COURT:

                                                   3           PLEASE TAKE NOTICE that Defendant Premier Nutrition Company, LCC (“Premier”),

                                                   4   by and through its undersigned counsel, hereby removes the above-captioned action from the

                                                   5   Superior Court of the State of California for the County of Alameda, in which it is now pending,

                                                   6   to the United States District Court for the Northern District of California, pursuant to 28 U.S.C.

                                                   7   §§ 1441, 1446, and 1453, on the grounds that federal jurisdiction exists under the Class Action

                                                   8   Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). Pursuant to 28 U.S.C. § 1446(a), set forth below is

                                                   9   a statement of the grounds for removal, and attached hereto as Exhibits 1 and 2 are copies of all

                                                  10   process, pleadings, and orders served to date in this case.

                                                  11   I.      PROCEDURAL HISTORY

                                                  12           1.     On September 1, 2020, Plaintiff Kathleen Sonner (“Plaintiff”), individually and on
              101 CALIFORNIA STREET, SUITE 3800




                                                  13   behalf of all others similarly situated, filed this action, captioned Kathleen Sonner v. Premier
                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14   Nutrition Company, LLC, Civ. Action No. RG20072126, in the Superior Court of the State of
                         415-653-3750




                                                  15   California for the County of Alameda (the “Action”). True and correct copies of Plaintiff’s

                                                  16   Summons and Complaint (the “Complaint”) and Civil Case Cover Sheet are attached as Exhibit 1.

                                                  17           2.     Service of the Summons and Complaint was completed on September 24, 2020,

                                                  18   when Premier Nutrition Company, LLC signed the Notice and Acknowledgement of Receipt

                                                  19   under Cal. Code Civ. Proc. § 415.30. A true and correct copy of the Notice and Acknowledgment

                                                  20   of Receipt is attached as Exhibit 2.

                                                  21           3.     The Complaint alleges a variety of claims against Premier arising out of its

                                                  22   marketing and sale of its “Joint Juice” products (the “Products”). See Compl., Ex. 1, at ¶¶ 1-3.

                                                  23   Specifically, Plaintiff alleges that Premier falsely advertises the health benefits of the Products.

                                                  24   See id. Based on these allegations, Plaintiff asserts claims for alleged violations of California’s

                                                  25   Unfair Competition Law (“UCL”) and California’s Consumers Legal Remedies Act (“CLRA”).

                                                  26   See id. ¶¶ 122-140.

                                                  27           4.     The Complaint seeks relief on behalf of “[a]ll persons who purchased in California

                                                  28   any Joint Juice product from March 1, 2009 until June 20, 2016.” See Compl., Ex. 1, at ¶ 112.
                                                                                                           1
                                                              DEFENDANT PREMIER NUTRITION COMPANY, LLC’S NOTICE OF REMOVAL OF ACTION TO
                                                                                           FEDERAL COURT
                                                             Case 3:20-cv-07453-RS Document 1 Filed 10/23/20 Page 3 of 11



                                                   1   Specifically, the Complaint seeks: (1) restitution and disgorgement; (2) injunctive relief; (3) order

                                                   2   of corrective advertising; and (4) attorneys’ costs and fees. Id. at 38-39, Request for Relief.

                                                   3            5.     Plaintiff’s claims are identical to claims she litigated for four years before the Hon.

                                                   4   Judge Seeborg in the Northern District of California, which were dismissed with prejudice in

                                                   5   2017. The Ninth Circuit recently affirmed Judge Seeborg’s dismissal. See Sonner v. Premier

                                                   6   Nutrition Corp., 971 F.3d 834, 845 (9th Cir. 2020) (“[B]ecause Sonner fails to demonstrate that

                                                   7   she lacks an adequate legal remedy in this case, we affirm the district court’s order dismissing her

                                                   8   claims for restitution.”).

                                                   9            6.     This Action is also based on virtually identical allegations made in eight other

                                                  10   related class actions brought by plaintiffs from different states that are currently pending in the

                                                  11   Northern District of California before the Hon. Judge Seeborg.1

                                                  12            7.     Premier has not filed an Answer or other responsive pleading to the Complaint,
              101 CALIFORNIA STREET, SUITE 3800




                                                  13   and the Parties have not issued or commenced discovery in this Action.
                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14   II.      GROUNDS FOR REMOVAL
                         415-653-3750




                                                  15            8.     Plaintiff’s claims are removable because the Class Action Fairness Act (“CAFA”)

                                                  16   provides this Court with jurisdiction. See 28 U.S.C. §§ 1332(d), 1453. CAFA extends federal

                                                  17   jurisdiction over class actions where: (1) any member of the proposed class is a citizen of a state

                                                  18   different from any defendant (i.e., minimal diversity exists); (2) the putative class consists of

                                                  19   more than 100 members; and (3) the amount in controversy is $5 million or more, aggregating all

                                                  20   claims and exclusive of interests and costs. See 28 U.S.C. §§ 1332(d)(2), 1332(d)(5)(B).2 Each

                                                  21   of these requirements is satisfied here.

                                                  22

                                                  23

                                                  24   1
                                                         See Caiazzo v. Premier Nutrition Corp., No. 3:16-cv-06685-RS (Florida); Lux v. Premier Nutrition
                                                       Corp., No. 3:16-cv-06703-RS (Connecticut); Ravinsky v. Premier Nutrition Corp., No. 3:16-cv-06704-RS
                                                  25   (Pennsylvania); Dent v. Premier Nutrition Corp., No. 3:16-cv-06721-RS (Illinois); Fishon v. Premier
                                                       Nutrition Corp., No. 3:16-cv-06980-RS (New York); Simmons v. Premier Nutrition Corp., No. 3:16-cv-
                                                  26   07078-RS (Michigan); Spencer v. Premier Nutrition Corp., No. 3:16-cv-07090-RS (Maryland); Schupp v.
                                                       Premier Nutrition Corp., No. 3:17-cv-00054-RS (Massachusetts).
                                                  27   2
                                                         A “class action” includes any civil action filed under Federal Rule of Civil Procedure 23 or “similar State
                                                  28   statute or rule of judicial procedure.” See 28 U.S.C. § 1332 (d)(1)(B).
                                                                                                              2
                                                               DEFENDANT PREMIER NUTRITION COMPANY, LLC’S NOTICE OF REMOVAL OF ACTION TO
                                                                                            FEDERAL COURT
                                                           Case 3:20-cv-07453-RS Document 1 Filed 10/23/20 Page 4 of 11



                                                   1           A.      Minimal Diversity Exists

                                                   2           9.      Minimal diversity exists because at least one class member and one defendant are

                                                   3   citizens of different states. Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 578 n.6

                                                   4   (2004) (“We understand ‘minimal diversity’ to mean the existence of at least one party who is

                                                   5   diverse in citizenship from one party on the side of the case, even though the extraconstitutional

                                                   6   ‘complete diversity’ required by our cases is lacking.”). Although the Complaint alleges that

                                                   7   Premier’s “headquarters and primary place of business is in California” (Compl., Ex. 1, at ¶ 7),

                                                   8   Premier is an LLC,3 not a corporation, so its headquarters and primary place of business are

                                                   9   irrelevant to its citizenship. See, e.g., Graf v. Match.com, LLC, No. CV 15-2913 PA (MRWx),

                                                  10   2015 WL 12660406, at *2 (C.D. Cal. Apr. 20, 2015) (“Because the defendant is a limited liability

                                                  11   company, and not a corporation, Plaintiff’s allegations concerning the state of incorporation and

                                                  12   the location of the LLC’s headquarters do not properly allege [defendant] LLC’s citizenship.”);
              101 CALIFORNIA STREET, SUITE 3800




                                                  13   see also Muniz v. UtiliQuest, LLC, No. CV 18-1594 PA (SKx), 2018 WL 1128423, at *2 (C.D.
                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14   Cal. Feb. 28, 2018) (“Because Defendant is an LLC rather than a corporation, its principal place
                         415-653-3750




                                                  15   of business and state of formation do not establish its citizenship.”). Properly analyzed under the

                                                  16   legal principles applicable to LLCs, Premier is a citizen of Delaware, Missouri and Texas for

                                                  17   purposes of diversity jurisdiction.

                                                  18           10.     Unlike a corporation, which is a citizen of its state of incorporation and the state

                                                  19   where its principal place of business is located, citizenship of an LLC is determined by looking to

                                                  20   the citizenship of its owners/members. NewGen, LLC v. Safe Cig., LLC, 840 F.3d 606, 612 (9th

                                                  21   Cir. 2016) (“A limited liability company ‘is a citizen of every state in which its owners/members

                                                  22   are citizens,’ not the state in which it was formed or does business.”) (emphasis added) (quoting

                                                  23   Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[A]n LLC is

                                                  24   a citizen of every state of which its owners/members are citizens.”)).

                                                  25

                                                  26
                                                       3
                                                  27     Premier Nutrition Corporation converted to a limited liability company and changed its corporate name
                                                       to Premier Nutrition Company, LLC on September 30, 2019. See Declaration of Craig Rosenthal
                                                  28   (“Rosenthal Decl.”), attached as Exhibit 3, at ¶ 3.
                                                                                                            3
                                                             DEFENDANT PREMIER NUTRITION COMPANY, LLC’S NOTICE OF REMOVAL OF ACTION TO
                                                                                          FEDERAL COURT
                                                          Case 3:20-cv-07453-RS Document 1 Filed 10/23/20 Page 5 of 11



                                                   1          11.     Premier Nutrition Company, LLC’s only member is its sole 100% owner,

                                                   2   Dymatize Enterprises, LLC. See Rosenthal Decl. ¶ 3. Because Dymatize Enterprises is also an

                                                   3   LLC, its citizenship also depends on the citizenship of its owners/members. Dymatize

                                                   4   Enterprises has two owners/members: BellRing Brands, LLC and TA/DEI-A Acquisition

                                                   5   Corporation. Id. ¶ 4. BellRing Brands, LLC’s only owners/members are BellRing Brands, Inc.

                                                   6   and Post Holdings, Inc. Id. ¶ 6. Thus, Premier’s citizenship is determined by the citizenship of

                                                   7   its ultimate corporate owners/members: (1) Post Holdings, Inc.; (2) BellRing Brands, Inc. and (3)

                                                   8   TA/DEI-A Acquisition Corp.

                                                   9          12.     Post Holdings, Inc.—a corporation—is a citizen of Missouri because it is

                                                  10   incorporated in Missouri and has its principal place of business and headquarters in St. Louis,

                                                  11   Missouri. See Rosenthal Decl. ¶¶ 7, 9 (establishing that the operations of Post Holdings, Inc. are

                                                  12   managed, directed, and controlled at its corporate headquarters in St. Louis, Missouri); see also
              101 CALIFORNIA STREET, SUITE 3800




                                                  13   28 U.S.C. § 1332(c)(1) (the citizenship of a corporation is where “it has been incorporated and . . .
                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14   where it has its principal place of business”); Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010)
                         415-653-3750




                                                  15   (the “principal place of business” of a corporation is the “nerve center . . . where the corporation

                                                  16   maintains its headquarters”).

                                                  17          13.     BellRing Brands, Inc.—a corporation—is a citizen of both Delaware and Missouri

                                                  18   because it is incorporated in Delaware and has its principal place of business and headquarters in

                                                  19   St. Louis, Missouri. See Rosenthal Decl. ¶ 8; Hertz, 559 U.S. at 92-93. BellRing Brands, Inc. is

                                                  20   operated as a business segment of Post Holdings, Inc., and Post Holdings, Inc. controls 67% of

                                                  21   the combined voting power of BellRing Brands, Inc.’s common stock. Rosenthal Decl. ¶ 9.

                                                  22   BellRing Brands, Inc. shares its headquarters and executive offices with Post Holdings, Inc. in St.

                                                  23   Louis, and BellRing Brands, Inc. holds its annual shareholder meeting and in-person board of

                                                  24   directors meetings in St. Louis. Id. The Executive Chairman of BellRing Brands, Inc., Rob

                                                  25   Vitale, is also the President and CEO of Post Holdings, Inc. Id. Thus, the “nerve center” of

                                                  26   BellRing Brands, Inc. is its headquarters in St. Louis, Missouri, because its corporate operations

                                                  27   are managed, directed, and controlled from that location. Id. ¶ 10; see Hertz, 559 U.S. at 95

                                                  28   (adopting administratively simple “nerve center” test that “points courts in a single direction,
                                                                                                           4
                                                             DEFENDANT PREMIER NUTRITION COMPANY, LLC’S NOTICE OF REMOVAL OF ACTION TO
                                                                                          FEDERAL COURT
                                                          Case 3:20-cv-07453-RS Document 1 Filed 10/23/20 Page 6 of 11



                                                   1   towards the center of overall direction, control, and coordination” of a corporate entity, rather

                                                   2   than having courts “try to weight corporate functions, assets, or revenues different in kind, one

                                                   3   from the other”); Moore v. Johnson & Johnson, 907 F. Supp. 2d 646, 659-660 (E.D. Pa. Nov., 1,

                                                   4   2012) (holding that a corporation’s “nerve center” is the location where the executives who

                                                   5   “provide overarching executive direction and oversight” control the corporation’s business

                                                   6   activities, although other executive officers may live and work elsewhere).

                                                   7           14.       TA/DEI-A Acquisition Corp.—a corporation—is a citizen of both Delaware and

                                                   8   Texas because it is incorporated in Delaware and has its principal place of business and

                                                   9   headquarters in Dallas, Texas. See Rosenthal Decl. ¶ 8; see also 28 U.S.C. § 1332(c)(1); Hertz,

                                                  10   559 U.S. at 92-93.

                                                  11           15.       Thus, for purposes of diversity jurisdiction, the defendant here, Premier Nutrition

                                                  12   Company, LLC, is a citizen of Missouri, Delaware and Texas. Rosenthal Decl. ¶ 11. Regardless
              101 CALIFORNIA STREET, SUITE 3800




                                                  13   of the (erroneous) allegations in the Complaint, Premier Nutrition Company, LLC is not a citizen
                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14   of California. See Muniz, 2018 WL 1128423, at *2 (“Because Defendant is an LLC rather than a
                         415-653-3750




                                                  15   corporation, its principal place of business and state of formation do not establish its

                                                  16   citizenship.”).

                                                  17           16.       Plaintiff is a citizen of California. See Compl., Ex. 1, at ¶ 9.

                                                  18           17.       Accordingly, minimal diversity exists under CAFA. See 28 U.S.C. §

                                                  19   1332(d)(2)(A).

                                                  20           B.        The Number of Class Members Exceeds 100

                                                  21           18.       Plaintiff brings this case on behalf of “[a]ll persons who purchased in California

                                                  22   any Joint Juice product from March 1, 2009 until June 20, 2016.” Compl., Ex. 1, at ¶ 112. “The

                                                  23   Class contains many thousands of members.” Id. ¶ 114. Therefore, CAFA’s requirement that the

                                                  24   putative class consists of more than 100 members is satisfied. See 28 U.S.C. § 1332(d)(5)(B).

                                                  25           C.        The Alleged Amount in Controversy Exceeds $5 Million

                                                  26           19.       Plaintiff alleges that the amount in controversy is approximately $32 million. See

                                                  27   Compl., Ex. 1, at ¶ 111 (“[C]onsumers have paid over $32 million for Joint Juice in California

                                                  28   alone during the class period.”). Plaintiff has also pled that she seeks injunctive relief and
                                                                                                              5
                                                             DEFENDANT PREMIER NUTRITION COMPANY, LLC’S NOTICE OF REMOVAL OF ACTION TO
                                                                                          FEDERAL COURT
                                                          Case 3:20-cv-07453-RS Document 1 Filed 10/23/20 Page 7 of 11



                                                   1   requests that Premier “provide full restitution to Plaintiff and Class members.” Id. ¶ 120. Thus,

                                                   2   Plaintiff seeks $32 million in restitution. The amount in controversy therefore exceeds the $5

                                                   3   million statutory requirement. See 28 U.S.C. § 1332(d)(2).

                                                   4           20.    Moreover, although the Court may not ultimately award restitution amounting to

                                                   5   the full purchase price, that does not change the jurisdictional analysis. “The ultimate inquiry is

                                                   6   what is put ‘in controversy’ by the plaintiff’s complaint, not what defendant will actually owe.”

                                                   7   Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1205 (E.D. Cal. 2008). Plaintiff’s

                                                   8   Complaint places $32 million at issue. See Compl., Ex. 1, ¶¶ 111, 120.

                                                   9           D.     No CAFA Exception Exists

                                                  10           21.    Plaintiff bears the burden of showing that an exception to CAFA jurisdiction

                                                  11   applies. See, e.g., Serrano v. 1800 Connect, Inc., 478 F.3d 1018, 1021-22 (9th Cir. 2007).

                                                  12   However, no such exception applies here. See id. at 1022-23.
              101 CALIFORNIA STREET, SUITE 3800




                                                  13   III.    THIS NOTICE IS TIMELY
                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14           22.    Under 28 U.S.C. § 1446, Premier has thirty days from date of service to file the
                         415-653-3750




                                                  15   notice of removal. See 28 U.S.C. § 1446(b) (“The notice of removal of a civil action or

                                                  16   proceeding shall be filed within 30 days after the receipt by the defendant, through service or

                                                  17   otherwise, of a copy of the initial pleading”); Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc.,

                                                  18   526 U.S. 344, 348 (1999) (removal period is not triggered “by mere receipt of the complaint

                                                  19   unattended by any formal service”); Quality Loan Serv. Corp. v. 24702 Pallas Way, Mission

                                                  20   Viejo CA, 635 F.3d 1128, 1133 (9th Cir. 2011) (“[A]ctual notice of [an] action is insufficient;

                                                  21   rather, the defendant must be ‘notified of the action, and brought under a court's authority, by

                                                  22   formal process,’ before the removal period begins to run.”) (quoting Murphy Bros., 526 U.S. at

                                                  23   347).

                                                  24           23.    Here, Premier was served under California Code of Civil Procedure § 415.30 on

                                                  25   September 24, 2020, when Premier executed the Notice and Acknowledgment of Receipt. See

                                                  26   Exhibit 2. Thus, the thirty-day removal period began to run on September 24, 2020. See Llanos

                                                  27   v. Delta Air Lines, Inc., No. 2:19-cv-10757-VAP-ASx, 2020 WL 635477, at *2 (C.D. Cal. Feb.

                                                  28   11, 2020) (the “language [of Cal. Code. Civ. P. § 415.30] plainly states service is effective only
                                                                                                           6
                                                               DEFENDANT PREMIER NUTRITION COMPANY, LLC’S NOTICE OF REMOVAL OF ACTION TO
                                                                                            FEDERAL COURT
                                                          Case 3:20-cv-07453-RS Document 1 Filed 10/23/20 Page 8 of 11



                                                   1   when a defendant has signed and returned the form, and courts unanimously have come to the

                                                   2   same conclusion”); Harper v. Little Caesar Enterprises, Inc., No. SACV 18-01564-JLS-JDE,

                                                   3   2018 WL 5984841, at *2 (C.D. Cal. Nov. 14, 2018) (finding that the thirty-day removal period

                                                   4   was triggered when defendant signed the notice and acknowledgement of receipt based on the

                                                   5   “plain language” of California Code of Civil Procedure § 415.30); Luchetti v. Hershey Co., No. C

                                                   6   08-1629 SI, 2008 WL 2331965, at *3 (finding that defendant’s execution of the notice and

                                                   7   acknowledgment “completed plaintiff’s formal service of process under § 415.30 and triggered

                                                   8   defendant’s 30-day period to file notice of removal”).

                                                   9           24.     Because Premier filed this Notice of Removal within thirty days of September 24,

                                                  10   2020, it is timely.

                                                  11   IV.     ALL OTHER STATUTORY REQUIREMENTS FOR REMOVAL HAVE BEEN

                                                  12           SATISFIED
              101 CALIFORNIA STREET, SUITE 3800




                                                  13           25.     This Notice of Removal is properly filed in the United States District Court for the
                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14   Northern District of California because the Superior Court of the State of California for the
                         415-653-3750




                                                  15   County of Alameda is located in this judicial district. See 28 U.S.C. § 1441(a).

                                                  16           26.     This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

                                                  17   Procedure. See 28 U.S.C. § 1446(a).

                                                  18           27.     Consent to federal jurisdiction is not necessary given that the basis for federal

                                                  19   jurisdiction is CAFA. See 28 U.S.C. § 1453(b) (“A class action may be removed to a district

                                                  20   court of the United States in accordance with section 1446 . . . except that such action may be

                                                  21   removed by any defendant without the consent of all defendants.”). In any event, Premier

                                                  22   Nutrition Company, LLC is the sole defendant.

                                                  23           28.     No previous application has been made for the relief requested herein.

                                                  24           29.     Pursuant to 28 U.S.C. § 1446(a), a copy of all processes, pleadings and orders

                                                  25   served upon Premier in this action, which include the Complaint and Summons, are attached. See

                                                  26   Exs. 1 and 2.

                                                  27           30.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be

                                                  28   promptly served on the Plaintiff and promptly filed with the clerk of the Superior Court of the
                                                                                                           7
                                                              DEFENDANT PREMIER NUTRITION COMPANY, LLC’S NOTICE OF REMOVAL OF ACTION TO
                                                                                           FEDERAL COURT
                                                            Case 3:20-cv-07453-RS Document 1 Filed 10/23/20 Page 9 of 11



                                                   1   State of California for the County of Alameda.

                                                   2           31.    No admission of fact, law or liability is intended by this Notice of Removal, and

                                                   3   Premier expressly reserves all defenses, counterclaims and motions otherwise available to it.

                                                   4   V.      CONCLUSION

                                                   5           For the foregoing reasons, Premier respectfully requests that this Court exercise

                                                   6   jurisdiction over this action and enter orders and grant relief as may be necessary to secure

                                                   7   removal and to prevent further proceedings of this matter in the Superior Court of the State of

                                                   8   California for the County of Alameda. Premier further requests such other and further relief as

                                                   9   the Court deems appropriate.

                                                  10

                                                  11   Dated: October 23, 2020                                 VENABLE LLP
                                                  12                                                    By:    /s/ Angel A. Garganta
              101 CALIFORNIA STREET, SUITE 3800




                                                                                                                    Angel A. Garganta
                                                  13
                   SAN FRANCISCO, CA 94111




                                                                                                               Attorneys for Defendant
VENABLE LLP




                                                  14
                         415-653-3750




                                                                                                               PREMIER NUTRITION COMPANY,
                                                                                                               LLC.
                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28
                                                                                                          8
                                                              DEFENDANT PREMIER NUTRITION COMPANY, LLC’S NOTICE OF REMOVAL OF ACTION TO
                                                                                           FEDERAL COURT
                                                        Case 3:20-cv-07453-RS Document 1 Filed 10/23/20 Page 10 of 11



                                                   1                                      PROOF OF SERVICE
                                                   2   STATE OF CALIFORNIA                  )
                                                                                            )   ss.
                                                   3   COUNTY OF SAN FRANCISCO              )
                                                   4     I am employed in the County of San Francisco, State of California. I am over the age of 18
                                                         and not a party to the within action; my business address is 101 California Street, Suite 3800,
                                                   5     San Francisco, CA 94111.
                                                   6     On, October 23, 2020, I served a copy  / original  of the foregoing document(s)
                                                         described as DEFENDANT PREMIER NUTRITION COMPANY, LLC’S NOTICE OF
                                                   7     REMOVAL OF ACTION TO FEDERAL COURT on the interested parties in this action
                                                         addressed as follows:
                                                   8
                                                          BLOOD HURST & O’REARDON, LLP                      Attorneys for Plaintiff
                                                   9      Timothy G. Blood
                                                          Leslie E. Hurst
                                                  10      Thomas J. O’Reardon
                                                          501 West Broadway, Suite 1490
                                                  11      San Diego, CA 92101
                                                          Tel: 619.338.1100
                                                  12      tblood@bholaw.com
              101 CALIFORNIA STREET, SUITE 3800




                                                          lhurst@bholaw.com
                                                  13      toreardon@bholaw.com
                   SAN FRANCISCO, CA 94111




                                                          pbrown@bholaw.com
VENABLE LLP




                                                  14
                         415-653-3750




                                                          ALTAIR LAW
                                                  15      CRAIG M. PETERS (184018)
                                                  16      465 California St., 5th Floor
                                                          San Francisco, CA 94104
                                                  17      Tel: 415/988-9828
                                                          cpeters@altairlaw.us
                                                  18
                                                          CARLSON LYNCH SWEET KILPELA
                                                  19      & CARPENTER, LLP
                                                  20      TODD D. CARPENTER (234464)
                                                          1350 Columbia Street, Suite 603
                                                  21      San Diego, CA 92101
                                                          Tel: 619/762-1910
                                                  22      tcarpenter@carlsonlynch.com
                                                  23      By placing true copies thereof enclosed in a sealed envelope(s) addressed as stated
                                                         above.
                                                  24
                                                                 BY MAIL (FRCP 5(b)(2)(C)): I am readily familiar with the firm’s practice of
                                                  25            collection and processing correspondence for mailing with the U.S. Postal Service.
                                                                Under that practice such envelope(s) is deposited with the U.S. postal service on the
                                                  26            same day this declaration was executed, with postage thereon fully prepaid at 101
                                                                California Street, Suite 3800, San Francisco, California, in the ordinary course of
                                                  27            business.
                                                  28

                                                                                                                                      PROOF OF SERVICE
                                                       Case 3:20-cv-07453-RS Document 1 Filed 10/23/20 Page 11 of 11



                                                   1     BY ELECTRONIC MEANS (FRCP 5(b)(2)(E)): Pursuant to FRCP 5(b)(2)(E), I
                                                        served the above stated document by electronic means to the interested parties in this action
                                                   2    whose names and e-mail addresses are listed above. I did not receive, within a reasonable
                                                        time after the transmission, any electronic message or other indication that the transmission
                                                   3    was unsuccessful. Service by e-mail or electronic means was agreed upon based on an
                                                        agreement of the parties to accept service.
                                                   4
                                                        I declare that I am employed in the office of a member of the Bar of this Court at whose
                                                   5    direction the service was made. I declare under penalty of perjury under the laws of the
                                                        United States of America that the above is true and correct.
                                                   6
                                                        Executed on October 23, 2020, at San Francisco, California.
                                                   7

                                                   8

                                                   9                                         Nicholette N. Prince

                                                  10

                                                  11

                                                  12
              101 CALIFORNIA STREET, SUITE 3800




                                                  13
                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14
                         415-653-3750




                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                                                                                    PROOF OF SERVICE
